USCA4 Appeal: 22-1810      Doc: 15         Filed: 11/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1810


        SAUNDRA TAYLOR,

                            Plaintiff - Appellant,

                     v.

        MGM RESORTS INTERNATIONAL, LLC; MGM NATIONAL HARBOR
        CASINO; JOHN DOE,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Deborah K. Chasanow, Senior District Judge. (8:21-cv-03192-DKC)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Saundra Taylor, Appellant Pro Se. Janea Joi Hawkins, Jeremy Steven Schneider,
        JACKSON LEWIS PC, Reston, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1810      Doc: 15         Filed: 11/28/2022      Pg: 2 of 2




        PER CURIAM:

               Saundra Taylor seeks to appeal the district court’s order dismissing all but one of

        her claims in her complaint alleging public accommodation discrimination. This court may

        exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). The order Taylor seeks to appeal is neither a final

        order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

        appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       DISMISSED




                                                     2